NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

DAVID LEROY WHARTON,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D18-1081
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Pasco County; Susan G. Barthle, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, MORRIS, and SLEET, JJ., Concur.